DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/28/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11349404. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 11349404 anticipate the claims of the immediate application.
Regarding claim 1, see claim 1 of U.S. Patent No. 11349404.
Regarding claim 2, see claim 1 of U.S. Patent No. 11349404.
Regarding claim 3, see claim 2 of U.S. Patent No. 11349404.
Regarding claim 4, see claim 3 of U.S. Patent No. 11349404.
Regarding claim 5, see claim 4 of U.S. Patent No. 11349404.
Regarding claim 6, see claim 5 of U.S. Patent No. 11349404.
Regarding claim 7, see claim 6 of U.S. Patent No. 11349404.
Regarding claim 8, see claim 7 of U.S. Patent No. 11349404.
Regarding claim 9, see claim 8 of U.S. Patent No. 11349404.
Regarding claim 10, see claim 9 of U.S. Patent No. 11349404.
Regarding claim 11, see claim 10 or claim 20 of U.S. Patent No. 11349404.
Regarding claim 12, see claim 10 of U.S. Patent No. 11349404.
Regarding claim 13, see claim 15 of U.S. Patent No. 11349404.
Regarding claim 14, see claim 16 of U.S. Patent No. 11349404.
Regarding claim 15, see claim 18 of U.S. Patent No. 11349404.
Regarding claim 16, see claim 19 of U.S. Patent No. 11349404.
Regarding claim 17, see claim 20 of U.S. Patent No. 11349404. 

Allowable Subject Matter
Claims 1-17 would be allowable if rewritten, amended or if a terminal disclaimer is filed to overcome the double patenting rejection set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests a second winding and wherein the second winding and the flying capacitor are serially connected between the first terminal of the first switch and the first terminal of the first one of the two first windings, wherein a turn ratio between the second winding, the first one of the two first windings and the second one of the two first windings is N:1:1, and N is a positive value. Claims 2-10 depend upon claim 1. 

Regarding claim 11, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein a turn ratio between the at least one second winding, a first one of the two first windings and a second one of the two first windings is N:1:1, and N is a positive value; wherein the plurality of switches are periodically operated at a switching cycle, and the switching cycle has a duty cycle; wherein the switching cycle comprises a first working period and a second working period, wherein a current flowing through the at least one second winding is equal to a current flowing through the first one of the two first windings during the first working period, and the at least one second winding is serially connected with the first one of the two first windings, wherein the current flowing through the at least one second winding is equal to a current flowing through the second one of the two first windings during the second working period. Claims 12-17 depends upon claim 11. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lethellier (US 2013/0154589) teaches a DC/DC converter with multiple converters interconnected with one another. Lethellier is the closest prior art made of record from the search that was conducted. Lethellier in Figure 1 teaches a first terminal having a first positive and negative terminal (Vin Top and Bottom Terminals); a second terminal having a second positive and negative terminal (Vout Top and Bottom Terminals); a first switching conversion unit having a first and third switch in series (102 and 104); a second switching conversion unit having a second and fourth switch in series (152 and 154); wherein a first terminal of the first switch is electrically connected with a first terminal of the second switch (102 source terminal is connected to the drain terminal of 152), a second terminal of the first switch is electrically connected with the first positive electrode (102 drain terminal is connected to top terminal of Vin), the third switch is serially connected with the first switch (102 and 104 are in series), the fourth switch is serially connected with the second switch (154 and 152 are in series), a first terminal of the third switch and a first terminal of the fourth switch are electrically connected with the first negative electrode (104 and 154 each have a source terminal connected to the bottom terminal of Vout), and a second terminal of the fourth switch is electrically connected with a second terminal of the second switch (154 has a drain terminal connected to the source terminal of 152), wherein the first switch, the second switch, the third switch and the fourth switch are periodically operated at a switching cycle, and the switching cycle has a duty cycle (Fig. 2; Paragraph 0029); a flying capacitor (170); a magnetic element comprising two first windings, wherein the two first windings interact with each other to result in an electromagnetic coupling effect (Fig. 4 shows that inductors 156 and 106 could be magnetically coupled windings). Lethellier further teaches in Figure 8 teaches that a number of M conversion units can be connected into the system. Lethellier, however, does not teach the second winding, the second fly capacitor, the opposite polarity of the first two windings; and the connection and turns ratio of the first windings in relation to the second winding(s) and thus does not teach the details of the switching cycle as recited by the claims. 
Du (US 2016/0329811) teaches an interleaved multi-level DC/DC converter. Du teaches in Figure 13 that the first two windings can be connected in an opposite polarity configuration. Du, however, still lacks the teaching of the secondary windings, the second flying capacitor; and the connection and turns ratio of the first windings in relation to the second winding(s) and thus does not teach the details of the switching cycle as recited by the claims.
Mihai (US 2020/0153336) teaches a flexible power conversion system. Mihai teaches in Figure 1 that shows two storage capacitances coupled for each buck converter which is the closest prior art reference that could be located in teaching the second fly capacitor, however, this configuration does not read on the limitations recited in the claims.
Shenoy (US 10033276) teaches a current sensing using capacitor voltage ripple in a hybrid capacitor inductor power converter. 
Cuk (US 2012/0249102) teaches a hybrid switching step down converter with a hybrid transformer.  
Silva (US 10833591) teaches a single stage DC/DC converter having a secondary side with magnetically coupled inductances. 
Feng (US 10122176) teaches a photovoltaic intelligent power supply system. 
Das (US 2020/0212795) teaches a hybrid capacitor inductor DC/DC converter system.
Rizzolatti (US 10804798) teaches a switched capacitor converter with multi tapped auto transformer. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978. The examiner can normally be reached Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                         



	/THIENVU V TRAN/                                                                 Supervisory Patent Examiner, Art Unit 2839